Citation Nr: 1749403	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1. The Veteran is service-connected with several disabilities collectively rated at 70 percent, including myositis paravertebral muscles and left gluteus medius claimed as joints pain rated at 40 percent.

2. The Veteran's service-connected disabilities preclude him from obtaining and securing substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law
 
Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
Analysis
 
The Veteran meets the schedular rating requirements for a TDIU. See 38 C.F.R. § 4.16(a), as he has two or more disabilities, with at least one disability ratable at 40 percent (i.e., myositis paravertebral muscles and left gluteus medius claimed as joints pain).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of maintaining a substantially gainful occupation that is consistent with his education and work experience.

In an April 2011 private treatment record, a physician noted that the Veteran worked as a police officer for 28 years and reached the rank of second lieutenant before retiring in 2002. See April 2011 Private Treatment Records, p. 2.  The physician stated that the Veteran's neck, left shoulder and back conditions impede the Veteran from performing work-related activities such as lifting, pushing and pulling, or carrying, and that the Veteran's conditions impede moderate use of his left shoulder, cervical or lumbar spines at the seated or standing position.  The physician also noted that the Veteran's shoulder is restricted from conducting overhead activities.  It was noted that the Veteran's promotion to second lieutenant allowed him to leave behind the heavy work required of front-line police.  The physician concluded that the Veteran is fully disabled and unable to work as a police officer.

The Veteran underwent a VA examination for his back and shoulder disabilities in May 2012.  The examiner noted flare-ups of the Veteran's back condition upon prolonged standing, stooping and ambulation.  The Veteran's limitations were described as a limited ability to stoop, lift objects from the floor and stand for more than 20 minutes.  The Veteran reported constant use of a cane.  Due to his shoulder condition, the Veteran's overhead activities were also deemed limited.  

In January 2015, the Veteran underwent a VA examination to determine the collective impact of his service-connected conditions on his employability.  The Veteran reported back flare-ups that occur upon prolonged standing, stooping and ambulation; that occur approximately three times per week; and, that last for hours.  Prolonged standing, heavy lifting and bending forward were all identified as exacerbating his back condition.  The Veteran also reported constant use of crutches due to his back condition.  The examiner opined that the Veteran's back condition and bilateral lower extremities radiculopathy do not preclude the Veteran from obtaining or maintaining a sedentary employment which does not require lifting, pushing, pulling, carrying more than 15 to 20 pounds, doing overhead activities, prolonged standing and prolonged sitting.  The examiner also noted that the Veteran should always have medication nearby to avoid exacerbation of symptoms.

Upon examination of the Veteran's left shoulder condition, the Veteran reported flare-ups that occur twice per week, are of a severe intensity, and last for hours.  On range of motion testing, the Veteran's left shoulder flexion was to 30 degrees, abduction to 15 degrees, external rotation to 15 degrees and internal rotation to 15 degrees.  The examiner indicated that the condition impacted the Veteran's ability to conduct heavy lifting and overhead activities.  The examiner opined that the Veteran's left shoulder condition did not preclude the Veteran from obtaining or maintaining a sedentary employment which does not require lifting, pushing, pulling, carrying more than 15 to 20 pounds, and doing overhead activities.  The examiner also noted that the Veteran should always have medication nearby to avoid exacerbation of symptoms.

The Board finds that the collective impact of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment.  The Veteran's employment history largely consists of work as a police officer.  As noted by the private physician in the April 2011 treatment note, the Veteran became a second lieutenant so that he would no longer have to perform the more physical work of the front line.  The Veteran contends that he retired because of his back condition.  Moreover, the medical evidence demonstrates that the Veteran is unable to sit for prolonged periods of time due to his back condition and has severely limited range of motion in his left shoulder.  The Veteran has reported frequent flare-ups of both his back and shoulder conditions that last for hours and include severe pain.  The examiner opined that the Veteran should be able to perform sedentary types of work; however, some of the symptoms that impact his ability to perform work as a police officer, such as the inability to sit or stand for prolonged periods of time and frequent flare-ups of his back and shoulder conditions, would also apply to sedentary types of work.  

Ultimately, the determination of whether a Veteran is capable of substantially gainful employment is not a medical one; it is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected disabilities, and an award of TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a TDIU is granted.




____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


